The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al (US 2012/0222817) in view of Sant et al (US 2014/0034242) and Qiao et al (US 5,976,900).
Regarding claim 1:
	Hosaka teaches a substrate treating apparatus (plasma etching apparatus, 10) [fig 1 & 0017] comprising: a process chamber (processing chamber, 11) configured to provide a treatment space (processing space, PS) in an interior thereof [fig 1 & 0018]; a support unit (holding stage, 12) configured to support a substrate (W) in the treatment space (PS) [fig 1 & 0018]; a gas supply unit (36) configured to supply a process gas into the treatment space (PS) [fig 1 & 0030]; and a plasma source (22) configured to generate plasma (to generate plasma) from the process gas [fig 1 & 0023], wherein the support unit (12) includes: a support plate (27), on which the substrate (W) is positioned [fig 1 & 0025]; and an edge ring assembly (29/30) configured to surround the substrate (W) supported on the support plate (27), and configured to form the plasma in the substrate (focus the plasma) [fig 1 & 0026], and wherein the edge ring assembly (29/30) includes: a focusing ring (focus ring, 29) formed of a first material (SiC), and configured to form distribution of the plasma in the substrate [fig 1 & 0026]; and a cover ring (cover ring, 30) provided in an area of the substrate (W), which is on an outer side of the focusing ring (29), formed of a second material (quartz) having a network structure [fig 1 & 0026].
	Hosaka does not specifically teach the cover ring including a reinforced surface layer.
	Sant teaches a cover ring (205) including a reinforced surface layer (protective outer coating, 205a) [fig 2 & 0022].
	Hosaka and Sant are analogous inventions in the field of substrate treating apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the cover ring of Hosaka to include a reinforced surface layer, as in Sant, to increase corrosion and wear resistance [Sant – 0021].
	Hosaka modified by Sant does not specifically teach the reinforced surface layer provided by injecting a network modifier into an empty site of the network structure. 
	Qiao teaches a reinforced surface layer (PSG layer) provided by injecting a network modifier into an empty site of the network structure (getters highly mobile sodium and potassium ions) [fig 5 & col 4-5, lines 44-24].
Modified Hosaka and Qiao are analogous inventions in the field of substrate treating apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the reinforced surface layer of modified Hosaka with the material of Qiao to act as a diffusion barrier to moisture and other contaminants [Qiao – col 5, lines 1-24].
Regarding claim 2:
	Hosaka teaches the first material (SiC) is a conductive material, and wherein the second material (quartz) is a material having an insulating performance that is higher than that of the first material (SiC) [fig 1 & 0026]. 
Regarding claim 3:
	Hosaka teaches the first material is silicon carbide (SiC), and wherein the second material is quartz having an amorphous network structure (quartz) [fig 1 & 0026]. 
Regarding claims 4-5 and 12-13:
	Modified Hosaka teaches an ion radius of the network modifier is larger than that of Si4+ (highly mobile sodium and potassium ions such as Na+ and K+) [Qiao - fig 5 & col 3, lines 1-3 and col 4-5, lines 44-24]; and wherein the network modifier is any one or more of Na+, K+, Ca2+, or Mg2+ (highly mobile sodium and potassium ions such as Na+ and K+) [Qiao - fig 5 & col 3, lines 1-3 and col 4-5, lines 44-24].
Regarding claim 9:
The limitations “wherein the process gas is a gas containing fluorine” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 10:
	Hosaka teaches a cover ring (cover ring, 30) of an edge ring assembly (29/30) configured to surround a substrate (W) and form plasma in the substrate (focuses plasma) in an apparatus 10) for treating the substrate (W) by the plasma [fig 1 & 0026].
	Hosaka does not specifically disclose the cover ring comprising: a reinforced surface layer having an inner diameter that is larger than a diameter of the substrate to be spaced apart from the substrate by a specific distance.
	Sant teaches a reinforced surface layer (protective outer coating, 205a) having an inner diameter that is larger than a diameter of the substrate to be spaced apart from the substrate by a specific distance (see fig 3A-3d) [fig 2 & 0022].
Hosaka and Sant are analogous inventions in the field of substrate treating apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the cover ring of Hosaka to include a reinforced surface layer, as in Sant, to increase corrosion and wear resistance [Sant – 0021].
Hosaka modified by Sant does not specifically disclose the reinforced surface layer formed of a material including a network structure, and provided by injecting a network modifier into an empty site of the network structure. 
	Qiao teaches a reinforced surface layer (PSG layer) formed of a material including a network structure, and provided by injecting a network modifier into an empty site of the network structure (getters highly mobile sodium and potassium ions) [fig 5 & col 4-5, lines 44-24].
Modified Hosaka and Qiao are analogous inventions in the field of substrate treating apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the reinforced surface layer of modified Hosaka with the material of Qiao to act as a diffusion barrier to moisture and other contaminants [Qiao – col 5, lines 1-24].
Regarding claim 11:
	Hosaka teaches a material of the cover ring (30) is quartz having an amorphous network structure (quartz) [fig 1 & 0026]. 
Regarding claim 15:
The limitations “wherein a process gas for forming the plasma is a gas containing fluorine, and the reinforced surface layer is exposed to fluorine radicals excited from the process gas” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al (US 2012/0222817) in view of Sant et al (US 2014/0034242) and Qiao et al (US 5,976,900) as applied to claims 1-5, 9-13, and 15 above, and further in view of Manna et al (US 2020/0115795).
The limitations of claims 1-5, 9-13, and 15 have been set forth above.
Regarding claims 6 and 14:
	Modified Hosaka does not specifically teach the reinforced surface layer has a thickness of 10 µm to 500 µm. 
	Manna teaches a reinforced surface layer (seasoning layer) has a thickness of 10 µm to 500 µm (thickness of about 0.3 µm to 10 µm) [0041].
Modified Hosaka and Manna are analogous inventions in the field of substrate treating apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the reinforced surface layer of modified Hosaka with the thickness of Manna because such is a known thickness of PSG suitable for the intended use (seasoning layer) [Manna – 0041]. A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al (US 2012/0222817) in view of Sant et al (US 2014/0034242) and Qiao et al (US 5,976,900) as applied to claims 1-5, 9-13 and 15 above, and further in view of Miyagawa et al (US 2010/0012274) and Lee et al (US 2018/0138074).
The limitations of claims 1-5, 9-13, and 15 have been set forth above.
Regarding claim 7:
	Modified Hosaka does not specifically disclose the edge ring assembly further includes: an inner cover ring provided between the cover ring and the focusing ring, and located above an outer area of the focusing ring.
	Miyagawa teaches an edge ring assembly further includes: an inner cover ring (102) provided between the cover ring (25) and the focusing ring (5), and located above an outer area of the focusing ring (see fig 4) [fig 4 & 0066].
Modified Hosaka and Miyagawa are analogous inventions in the field of substrate treating apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the edge ring assembly of modified Hosaka to include an inner cover ring, as in Miyagawa, to create a temperature difference above along the focusing ring in order to improve process characteristic difference of the wafer [Miyagawa – 0012, 0014].
	Modified Hosaka does not specifically teach the inner cover ring is formed of a third material, in which SiO2 and Al2O3 are mixed at a first ratio. 
	Lee teaches a ring (100) is formed of a material, in which SiO2 and Al2O3 are mixed at a first ratio (combination of quartz and alumina) [fig 1 & 0054].
Modified Hosaka and Lee are analogous inventions in the field of substrate treating apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the inner cover ring of modified Hosaka to be formed of the material of Lee because such is a suitable material for a ring disposed to surround a substrate. It has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al (US 2012/0222817) in view of Sant et al (US 2014/0034242), Qiao et al (US 5,976,900), Miyagawa et al (US 2010/0012274), and Lee et al (US 2018/0138074) as applied to claim 7 above, and further in view of Hisamoto (JP 11-228172).
The limitations of claim 7 have been set forth above.
Regarding claim 8:
	Modified Hosaka does not specifically disclose the inner cover ring includes 96.0 to 99.5 wt % of SiO2 and 0.5 to 4.0 wt % of Al2O3. 
	Hisamoto teaches a member includes 96.0 to 99.5 wt % of SiO2 and 0.5 to 4.0 wt % of Al2O3 (mixing SiO2 powder and Al2O3 powder to produce a substance containing 0.05 to 10 atomic % of aluminum) [fig 1b & 0026-0029 and claim 1]. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Furthermore, Hisamoto teaches a mixture of SiO2 and Al2O3 is a result-effective variable [0026-0029]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum range for the ratio of SiO2 and Al2O3 through routine experimentation in order to increase the durability against plasma. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Hosaka and Hisamoto are analogous inventions in the field of substrate treating apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the SiO2 and Al2O3 are mixture of modified Hosaka with the ratio of Hisamoto to increase durability against plasma [Hisamoto –0029].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koshiishi et al (US 5,919,332), Nagaiwa et al (US 2002/0029745), Escher et al (US 2007/0142956), Eto et al (US 2012/0216955), Hashiguchi et al (US 2012/0247667), and Kikuchi et al (US 2022/0020596) teach a reinforcing surface layer [fig 18, 2, 2D, 10B, 4, and 4B, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718